DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's argument that Frisbie, Jackson, and Adams do not disclose the claimed invention because they are not explicitly used for storing bait, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, the prior art is capable of performing the intended use because Frisbie discloses containers which could be used for storing any number of articles including power bait and bait products as recited in claim 1.  
The drawings are still objected to because it is unclear as to the structure of the support stand.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show support stand 304 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “support stand”. However, it is unclear to the meets and bounds of what structure would encompass a support stand as the specification fails to provide 
Claims 2 -12 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Frisbie (US Pub. 9,549,641 B1) in view of Adams (US Pub. 5,081,787), and in view of Jackson (US 9,233,793 B1).
Regarding claim 1, Frisbie discloses a box, the box having a first side, a second side, a third side, a fourth side and an inside (Fig. 1, the box has at least four sides and an interior);
a plurality of containers, the containers having a top and a bottom (Fig. 3, containers 28 have a top and a bottom); 

one or more receiving latches, the latches being coupled to a top of the first side of the box (Fig. 1, latch 32); 
a top, the top having a top side, an inside and a back (Fig. 1, the top is considered to be the surface containing the latches);
one or more hinges, the hinges being coupled to the back of the top and wherein the hinges further being coupled to a top of the fourth side of the box (Fig. 2, hinges 30); 
one or more coupling latches, wherein the coupling latches being securely and removably coupled to the receiving latches to secure the top to the box (Fig. 1, latch 32);
and a handle, the handle being coupled to the top side of the top (Fig. 1, handle 34).
Frisbie does not disclose the top of the container is coupled to the bottom by a screw mechanism as taught by Adams (Col. 4, lines 8-11: “As may be seen best in FIG. 2, a jar such as the jar 14 is normally provided with a helically threaded upper portion 46, and the cover 32 is provided with mating interior threads 48, as shown in FIG. 3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containers of Frisbie to have the threadedly secured top of Adams to prevent unwanted opening of the container.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Frisbie to contain the support stand of Jackson to keep the device in the open position when necessary.
	Regarding claim 2, Frisbie as modified disclose the claimed invention except for the device having a length being twenty (20) inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the length to this value as design requirements dictate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Frisbie as modified disclose the claimed invention except for the device having a width being four (4) inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the width to this value as design requirements dictate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Frisbie as modified disclose the claimed invention except for the device having a height being six (6) inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the height to this value as design requirements dictate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 5, Frisbie as modified disclose the claimed invention in addition to the device having a shape being rectangular (Fig. 1, the shape of the box is rectangular).
Regarding claim 6, Frisbie as modified disclose the claimed invention except for the device being made of a plastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the device out of plastic because plastic is a water resistant material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 7, Frisbie as modified disclose the claimed invention except for the receiving latches being made of a plastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the receiving latches out of plastic because plastic is a water resistant material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 8, Frisbie as modified disclose the claimed invention except for the coupling latches being made of a plastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coupling latches out of plastic because plastic is a water resistant material, since it has been held In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 9 and claim 10, Frisbie as modified discloses the claimed invention in addition to the coupling latches being male coupling latches and the receiving latches being female coupling latches (Fig. 1, latch 32 has two complimentary components which can be considered male and female).
	Regarding claim 11, Frisbie as modified disclose the claimed invention except for the holes of the panel having a number being six (6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the number of holes in the panel to 6 as that might be equal to the number of containers needed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Frisbie as modified disclose the claimed invention except for the panel being made of a rubber material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the panel out of rubber because a pliable material may be necessary for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649